DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because black and white photographs are not permitted under 37 CFR 1.84(b)(1). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over “How to Make Basic Beaded Hoop Earrings,” All About Beads”, https://www.youtube.com/watch?v=VlhbskpJg_Q , August 2, 2014 (“AAB") in view of Watanabe (WO 2017/098761)
AAB teaches a device (earring, Image, p. 23, comprising: (i) a multi-point connector (the portion connected to the top of the beading hoop is a multi-point connector, image, o. 2) comprising a first-connecting- structure (right portion of the connector that receives a first end of the hoop, e.g. in the open hoop shown on the right image, p.2) and a second-connecting-structure (left portion of the connector that receives a second end of the hoop, e.g. in the open hoop shown on the right, image, p. 2}; (ii) a hoop-component (hoop of beading hoop, image, p. 2) comprising a first end and a second end (hoop has a first end and a second end as shown in the open hoop on the right image, p. 2): wherein the first- connecting-structure is configured to releasably or permanently engage the first end of the hoop-component (first connecting structure is configured to permanently engage the first end of the hoop-component: the first side is already secured as described at 2:08 ~ 2:20 in the video; further, it is either one or the other) and the second-connecting-structure is configured to releasably engage the second end of the hoop-component (as shown in the open and closed hoops on the right image, p. 2); and (iii) at least one bead directly or indirectly mounted on the hoop- component (plurality of beads on hoop component of completed earring, image, p. 2).

AAB may not explicitly teach a prayer device, but this is merely a statement of intended use of which AAB is capable. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation’); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation).
AAB does not disclose a blocker fixedly mounted at one end of the hoop component that prevents the at least one bead from sliding off the hoop component as recited.  However, Watanabe discloses in the Figures and specification a device comprising a strand 30 having a plurality of beads 20 thereon, and further comprising a blocker 50 fixedly attached to an end of the strand.  It would have been obvious to one of ordinary skill in the art to modify the teachings OF AAB by providing a fixedly mounted blocker at an end of the hoop component for the purpose of preventing the beads from sliding off the hoop component when the end is detached. While the strand of Watanabe is straight rather than hoop-shaped as shown in the Figures, one of ordinary skill in the art would understand the operability of a fixedly mounted blacker at an end of the strand on which beads are disposed, regardless of the shape of the strand.  Applicant is further advised that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Regarding claim 2, AAB teaches wherein the first-connecting structure and the second-connecting-structure are located at diametrically opposed end portions of the multi-point connector (image, p. 2).
Regarding claim 3, AAB teaches wherein the first connecting structure comprises a first female attachment structure being configured to receive the first end of the hoop component (first end of hoop received in first connecting structure, which is female, image, p. 2).
Regarding claim 4, AAB teaches wherein at least the second connecting structure comprises a second female attachment structure being configured to receive the second end of the hoop component (second end of hoop received in second connecting structure, which is female, image, p. 2). 
Regarding claim 5, AAB teaches wherein the first connecting structure is configured to permanently engage the first end of the hoop component (first connecting structure is configured to permanently engage the first end of the hoop-component; the first side is already secured as described at 2:08-2:20 in the video).
Regarding claim 6, AAB teaches wherein the first connecting structure is configured to permanently engage the first end of the hoop component via (i) one or more crimps forming an inwardly deformed portion of the first connecting structure configured to mechanically engage and compress the first end of the hoop component defining a corresponding deformed portion of the first end of the hoop component (image, p. 2; shown and described at 2:08 — 2:20 in the video).  AAS may not explicitly teach (ii) adhesive disposed between the first connecting structure and the first end of the hoop component; (iii) a soldered portion between the first connecting structure and the first end of the hoop component; or any combination thereof. However, these limitations are optional.  In the interest of compact prosecution, applicant is advised that even if the claim required these limitations alone or in combination, these connecting means (alone or in combination) are known in the art, and are obvious equivalent variants of one another.
Regarding clams 7-9, AAB teaches wherein the hoop component comprises a rigid or semi-rigid wire; wherein the hoop-component is not freely flexible such that the hoop-component maintains a substantially identical or unchanged configuration upon rotation in any direction: AND wherein the hoop component comprises a metallic material (image, p. 2).
Regarding claim 10, AAB teaches wherein the at least one bead mounted on the hoop-component comprises & plurality of individual bead directly or indirectly mounted on the hoop-component.
Regarding claims 12-16, AAB teaches wherein the multi-point connector further comprises a bottom portion including a third connecting structure: wherein the third connecting structure is located between the first connecting-structure and the second connecting structure: wherein the third connecting structure comprises a third female attachment structure being configured to receive one or more separate pendants, charms, chains, coupling links, or combinations thereof; wherein the third connecting structure comprises a ring structure including a hole configured for direct or indirect engagement by one or more separate pendants, charms, chains, coupling links, or combinations thereof; AND further comprising one or more separate pendants, charms, chains, coupling links, or combinations thereof directly or indirectly attached to the third connecting structure (hole, i.e. “ring structure,” located at the bottom of the connector between the first and second connecting structures is a female connecting structure, image, p. 2; the hole can and does receive one or more separate pendants, charms, chains, coupling links, or combinations thereof as shown in the completed earring, image, p. 2).
Regarding claim 17, AAB teaches wherein the multi-point connector further comprises a top portion including a fourth connecting structure, wherein the fourth connecting structure is located centrally between the first-connecting-structure and the second-connecting-structure (top loop on beading hoop, image, p. 2).
Regarding claim 18, AAB teaches further comprising one or more separate pendants, charms, chains, coupling links, or combinations thereat directly or indirectly attached to the fourth connecting structure (at least the earring nook is a “coupling link” attached to the top loop on the beading hoop, image, p. 2, as it couples the beading hoop to a user’s ear).
Regarding claim 21, the combined teachings of the references suggest a device with an open state where the at least one bead is retained on the device via a blocker, and a closed state where the second end of the hoop is engaged with the second connecting structure.  Again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.  One of ordinary sill would understand that the teachings of Watanabe could be readily incorporated into those of AAB such that a fixedly mounted blocker which allows the second end of the hoop to engage a connecting structure could be provided.
Regarding claim 22, Official Notice is taken that soldering is a well-known means to fixedly attaching two metallic elements together, and that this feature amounts to an obvious substitution of one known element for another to achieve predictable results.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over AAB in view of Watanabe, and further in view of “Q&Locket Lobster Clasp Rolo Cable Chain Necklace Fit Living Memory Locket Pendant Necklace,” Amazon.com, https://www.amazon.com/Locket-Lobster-Necklace-Living-Pendant/dp/B01M5FM37E,  October 25, 2016 (“Rolo”).  AAB as viewed in combination with Watanabe discloses or suggests the claim limitations with the exception of a coupling-link engaged through the fourth connecting structure and directly or indirectly attached to the one or more separate pendants, charms, chains, or combinations thereof, and further comprising a claw clip releasably engaged with the coupling-link and a chain as recited. However, Rolo teaches a chain necklace in which a lobster clasp (i.e., “claw clip”) indirectly hangs from the chain by a jump ring (i.e. “coupling link”) (Image, p. 1) in order to allow a “living memory locket pendant’ to be attached via the lobster clasp (chain necklace fits living memory locket pendant, Title). One of ordinary skill in the art would understand that various jewelry findings such as jump rings and lobster clasps can be used in various ways to connect other jewelry findings and other jewelry components as evidenced by Rolo.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify AAB to include a lobster clasp connected to a jump ring that is connected to the fourth connecting structure instead of the earring hook in order yield the predictable results of joining a pendant (i.e., the beading hoop) to a necklace chain to make a necklace instead of an earring.

Response to Arguments
Applicant's arguments filed December 22, 2021 with respect to the drawings have been fully considered but they are not persuasive. 37 CFR 1.84(b)(1) reads as follows:
(b) Photographs -
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
Emphasis added.  In this case a photograph is not the only practical medium for illustrating the invention, as the features of the prayer device can readily be shown in a black-and-white drawing.  The examples given of inventions where photographs are acceptable – electrophoresis gels, blots, autoradiographs etc. – are not analogous to the present invention.  As a result, it remains the case that new formal drawings are required.
Applicant’s arguments with respect to the rejections under 35 USC 103 have been considered but are moot in light of the new grounds of rejection.  Watanabe discloses a fixedly mounted blocker as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
July 28, 2022